LESLIE, Chief Justice.
Following the accident which furnishes the basis for cause 2276 in this court, the Maryland • Casualty Company made an investigation and denied liability. Mrs. Ethel Stewart, the employee, followed the procedure prescribed by Art. 8306, § 7a, Vernon’s Ann.Civ.St., and procured the services of a physician, Dr. Snow, and in connection therewith, the services of Hendrick Memorial Hospital. Mrs. Stewart filed her claim for the injury with the Industrial Accident Board and the prosecution of the same by appeal from the award of the Board resulted in a judgment in the district court in her favor and the carrier appealed. That appeal is No. 2276 in this court, and the judgment as to her was affirmed, as per opinion handed down July 10, 1942, Maryland Casualty Co. v. Stewart, Tex.Civ.App., 164 S.W.2d 800.
Said physician and hospital, respectively, in their own name and right filed with the Industrial Accident Board their respective claims for services rendered Mrs. Stewart within the first twenty-eight days following the infliction of the injury. These claims each took the usual course and on final trial in the county court a judgment was there rendered in favor of the physician and hospital. The suit in the county court is a joint suit by the physician and the hospital.
In this court the appellees contend that the appeal hinges on the question of whether or not Mrs. Stewart was in the course of her employment at the time of injury, and appellant contends by two propositions that judgment for the physician and hospital is erroneous for two reasons (1) that the Workmen’s Compensation Act “does not give to serving hospitals or attending physicians a direct cause of action”, and (2) that “the court erred in not abating this case until the injured employee’s claim had been finally adjudicated to be compensable.” In addition to the statement under the nature of the case and as, in substance, set out above, the litigants make this further statement in their briefs: “By agreement of the parties, no evidence was adduced on the trial of this case, except (1) the entire record in cause No. 2276 (or the injured employee’s record); and (2) certain stipulations which were to the effect that ap-pellees were properly in court as far as filing notices, etc., were concerned; that appellees had rendered service but appellant denied liability until the injured employee’s claim had been finally adjudicated to be a compensable claim.”
The above is a succinct statement of the only contentions presented by this appeal. It is conceded that Mrs. Stewart, the employee, followed the statutory procedure which authorized her to engage the services of a doctor and hospital under said provisions of the Workmen’s Compensation statute, and both litigants seem to concede that recovery for the physician’s and hospital’s claim under said statute is dependent upon the existence of the claim for compensation for injuries by the employee. The physician and hospital alleged the facts disclosing the existence of the employee’s injury and claim.
The two cases were tried at different times in the trial courts, and the appeals ■were prosecuted to this court at such times and under such circumstances as permitted the consolidation by agreement of parties of the causes in this court, or a joint submission and determination thereof.
As per an opinion this day handed down, as stated above, a judgment has been entered affirming the judgment of the trial court in favor of the employee, Mrs. Ethel Stewart. It follows, we think, that the judgment in favor of the physician and the hospital, respectively, should be affirmed as against the particular points made.
The particular statute under consideration reads: “During the first four weeks of the injury, dating from the date of its infliction, the association shall furnish reasonable medical aid, hospital services and medicines. * * * If the association fails to so furnish same as and when needed during the time specified after notice of the injury to the association or subscriber, the injured employee may provide said medical aid, hospital service and medicines at the cost and expense of the association. The employee shall not be entitled to recover any amount expended or incurred by him for said medical aid, hospital services or medicines nor shall any person who supplied the same be entitled to recover of the *967association thereof, unless the association or subscriber shall have had notice of the injury and shall have refused, failed or neglected to furnish it or them within a reasonable time. * * * ”
Upon the interpretation and application of this statute, it is said in 45 Tex.Jur. p. 672, § 218, as follows: “The clear import of section 7 is that the right to recover the cost of the services accrues to the injured employee, if incurred by him, or to the party or parties that furnished them.” Sustaining such view and upholding the right of the physician or hospital to recover in a direct proceeding for such services rendered, the following authorities are cited: Home Life & Acc. Ins. Co. v. Cobb, Tex. Civ.App., 220 S.W. 131; American Indemnity Co. v. Nelson, Tex.Civ.App., 201 S.W. 686; Texas Emp. Ins. Ass’n v. Wilson, Tex.Civ.App., 21 S.W.2d 599; Texas Emp. Ins. Ass’n v. Herron, Tex.Civ.App., 29 S.W.2d 524; Commercial Standard Ins. Co. v. City Memorial Hospital, Tex.Civ.App., 107 S.W. 2d 724; Southern Surety Co. v. Beaird, Tex.Civ.App., 235 S.W. 240.
In Schneider on Workmen’s Compensation Law, Vol. II, 2d Ed., § 497, p. 1654, the following statement is made: “Since, however, most acts make the employer or his insurance carrier liable for reasonable medical expense it would appear that the physician should be permitted to recover in a direct action at common law against the employer or insurance carrier, if there is no express contract between them, on the theory that the acceptance of the act by the employer and employee constitutes a contract for the benefit of a third person, the physician, upon which contract the physician should be permitted to sue for the services rendered.”
But few Texas cases bearing upon these propositions have been presented in the briefs, and we have found none other than those here cited. The most of these sanction the recovery in independent suits by the physician or hospital and the others in principle are to the same effect.
The Legislature, by this enactment, evidently created a right beneficial to the injured employee and protective in its nature to the one rendering an employee such services under the circumstances. It seems to us that if there is any doubt concerning the ability of the physician or hospital to assert his or its remedy under this provision of the statute, such doubt should be resolved, under the general rule construing such statutes, in favor of the employee, and the person rendering the service, which the litigants herein agree was rendered under the circumstances requiring the same and for consideration admitted to be reasonable in amount.
For the reasons assigned, the judgment of the trial court is affirmed.
FUNDERBURK, J., dissenting.